Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary
This office action for US Patent application 17/204690 is responsive to communications filed on March 17, 2021. Currently, claims 1-20 are pending are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 15 is/are rejected under 35 U.S.C §102 (a)(2) as being anticipated by Liu et al. (US 20200221117 A1).

Regarding claim 1, Liu et al. (US 20200221117 A1) meets the claim limitations, as follows: 
A computer-implemented method for processing video content, comprising: 
generating, for a coding block, a motion vector (MV) in a first coding mode [i.e. determine original motion information associated with a current block; paragraph. 0007, 0416]; and
updating the MV by performing a decoder side motion vector refinement (DMVR) process on the coding block [i.e. generating updated motion information based on specific prediction mode which includes a DMVR; paragraph. 0007, 0416].

Regarding claim 9, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 15, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Allowable Subject Matter
Claims 2-8, 10-14, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/NAM D PHAM/              Primary Examiner, Art Unit 2487